ICJ_035_AerialIndicent1955_ISR_BGR_1957-11-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ISRAEL c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(Israel v. Bulgaria),
Order of November 26th, 1957: I.C.J. Reports 1957, p. 182.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aërien du 27 juillet 1955
(Israël c. Bulgarie),
Ordonnance du 26 novembre 1957: C.I. J. Recueil 1957, p. 182.»

 

Sales number 17 2
N° de vente:

 

 

 
182

INTERNATIONAL COURT OF JUSTICE

1957
November 26th

General List:

No. 35 YEAR 1957

November 26th, 1957

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(ISRAEL v, BULGARIA)

ORDER

Present: President HACKWORTH; Vice-President BADAWI; Judges
GUERRERO, BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD,
Reap, ARMAND-UGon, KojJEvnikov, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
QurnTANA, CORDOVA, WELLINGTON Koo; Registrar LOPEZ
OLIVAN.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Whereas, on October 16th, 1957, the Minister of Israel to the
Netherlands handed to the Registrar an Application by the Govern-
ment of Israel, dated October gth, 1957, instituting proceedings
before the Court against the Government: of the People’s Republic

4
183 AERIAL INCIDENT (ISRAEL ¥. BULGARIA) (ORDER 26 XI 57)

of Bulgaria with regard to the destruction, on July 27th, 1955, by
the Bulgarian anti-aircraft defence forces, of an aircraft belonging
to El Al Israel Air-lines Ltd;  ~

Whereas the Application recites, on the one hand, that Israel
has accepted the compulsory jurisdiction of the Court by its
Declaration of October 3rd, 1956, replacing the previous Decla-
ration of September 4th, 1950, and covering disputes arising after
October 25th, 1951; and, on the other hand, that Bulgaria accepted
the compulsory jurisdiction of the Court on July 29th, 1921, on
the occasion of the deposit of the instrument of that country’s
ratification of the Protocol of Signature of the Statute of the
Permanent Court of International Justice;

Whereas, by letter of October 16th, 1957, handed to the Registrar
at the same time as the Application, the Minister of Israel to the
Netherlands announced that Mr. Shabtai Rosenne, the Legal
Adviser to the Ministry for Foreign Affairs, had been appointed as
Agent for the Government of Israel and that his address for service
was the Israel Legation at The Hague;

Whereas the Minister for Foreign Affairs of Bulgaria was, on
October 16th, 1957, notified by telegram of the filing of the Appli-
cation, of which a copy was at the same time transmitted to him
by letter in accordance with Article 40, paragraph 2, of the Statute,
and Article 33, paragraph 1, of the Rules;

Whereas, by a telegram of November 5th, 1957, the Minister for
Foreign Affairs of Bulgaria acknowledged receipt of the Application
and stated that, while reserving the right to raise the preliminary
question of the jurisdiction of the Court, he would inform the Court
without delay of the name of the Agent for his Government and
of his address for service at the seat of the Court;

Whereas, on November 15th, 1957, the Agent for the Govern-
ment of Israel was notified by letter and the Minister for Foreign
Affairs of Bulgaria by telegram that the President proposed,
pursuant to Article 37, paragraph 1, of the Rules, to receive the
Agents or their representatives on November zoth, 1957, for the
purpose of ascertaining their views with regard to questions of
procedure and, in particular, with regard to the time-limits to be
fixed for the filing of the Pleadings;

Whereas the Minister of Israel to the Netherlands stated on
November 18th, 1957, that he had been requested by the Agent for
the Government of Israel to represent him at that meeting;

Whereas, by telegram of November 18th, 1957, the Minister for
Foreign Affairs of Bulgaria requested the postponement of the
meeting ;

Whereas, on November 1gth, 1957, the Minister of Israel to the
Netherlands was notified by letter and the Minister for Foreign

5
184 AERIAL INCIDENT (ISRAEL ¥. BULGARIA) (ORDER 26 XI 57)

Affairs of Bulgaria by telegram that the meeting would be post-
poned until November 25th, 1957;

Whereas, by telegram of November 23rd, 1957, the Minister for
Foreign Affairs of Bulgaria acknowledged receipt of the telegram
of November rgth and stated that the Bulgarian Government had
appointed as its representative Dr. Nissim Mevorah, Professor,
whose address for service was the Czechoslovak Legation at The
Hague; and that, since Professor Mevorah was temporarily absent
from Bulgaria, the Minister for Foreign Affairs would be grateful
to the Court for a postponement of the meeting of the represen-
tatives:

Whereas, in these circumstances, only the representative of the
Government of Israel was able to be present at the meeting on
November 25th, 1957;

THE COURT,
After ascertaining the views of the Applicant,

fixes June 2nd, 1958, as the time-limit for the filing of the Memo-
rial of the Government of Israel;

reserves for a subsequent Order the fixing of the time-limit for
the filing by the Respondent of its Counter-Memorial.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-sixth day of
November, one thousand nine hundred and fifty-seven, in three
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of Israel and to the
Government of the People’s Republic of Bulgaria, respectively.

(Signed) GREEN H, HACKWORTH,
President.

(Signed) J. L6épez OLIVAN,
Registrar.
